In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Nassau County (Iannacci, J.), dated July 24, 2012, which denied her motion pursuant to CPLR 5015 (a) (1) to vacate her default in answering the complaint or appearing in the action.
Ordered that the order is affirmed, with costs.
A defendant seeking to vacate a default judgment pursuant to CPLR 5015 (a) (1) must demonstrate a reasonable excuse for the default and a potentially meritorious defense (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Capital Source v AKO Med., P.C., 110 AD3d 1026, 1026 [2013]; Wells Fargo Bank v Malave, 107 AD3d 880, 881 [2013]; CEO Bus. Brokers, Inc. v Alqabili, 105 AD3d 989, 990 [2013]). Here, even if the defendant established a reasonable excuse for her default, she failed to demonstrate that she had a potentially meritorious defense to this foreclosure action. Accordingly, the Supreme Court properly denied the defendant’s motion pursuant to CPLR 5015 (a) (1) to vacate her default.
*937The defendant’s remaining contentions are without merit. Mastro, J.E, Dickerson, Lott and Hinds-Radix, JJ., concur.